Valentine, J.:
I concur in the decision of this case, and I concur in the most of what is said in the opinion delivered by .the Chief Justice; but I am not prepared to say that I concur in all that is said in such opinion. I concur generally in what is said respecting negligence. I think it is error for a trial court to instruct the jury with reference to gross negligence, when the evidence does not tend to prove any' such negligence. And I also think it is error for a trial court to instruct the jury with reference to remote negligence, when, if the evidence proves that any negligence at all was committed, it proves that such negligence was direct, proximate, and immediate. I also concur with the Chief Justice, in say-, ing that this court has never adopted any rule that can with any , degr.ee of propriety be called comparative negligence, unless such has been done merely by the recognition of degrees of negligence, or by the recognition of the fact that in all actions for negligence (except possibly where a passenger sues a common carrier), the plaintiff, in order to recover, must not be equally guilty with the defendant, but must in fact be free from all culpable contributory negligence. This court has certainly never adopted the rule which the senior counsel on the side of the-plaintiff in error in this case calls comparative negligence. This court has never held that a plaintiff, in an action founded upon negligence, could recover, where his *184want of ordinary care contributed directly to the injuries complained .of; but, on the contrary, this court has always held that the plaintiff, under such circumstances, could not recover, whatever might be the degree of the negligence on the part of the defendant. Of course, this court in delivering opinions has sometimes recognized the fact that there might be cases where the defendant’s conduct might be so grossly negligent and wanton that the plaintiff might recover, notwithstanding his failure to exercise ordinary care; but such cases hardly come within the rules of negligence, and even in such cases this court has generally been very careful to say that the plaintiff could recover only where the injuries would have in all probability occurred notwithstanding the plaintiff’s want of ordinary care. In cases like the one now before us, each party is required to exercise ordinary care, and neither party is required to exercise great or extraordinary care. The want of ordinary care is ordinary negligence, but the want of great or extraordinary care is only slight negligence; and while either party will be held to be guilty of culpable negligence, if found to be guilty of ordinary negligence, yet neither party will be held to be guilty of culpable negligence if found to be guilty of only slight negligence. This, I think, is the doctrine of all the courts, and many of the courts use similar language to express the doctrine. In Wisconsin, the supreme court, in the case of Griffin v. Town of Willow, 43 Wis. 509, decides as follows: “It is the settled law of this state, that ‘slight negligence’ is not a slight want of ordinary care, but merely a want of extraordinary care, and such negligence on the plaintiff’s part will not prevent a recovery for injuries caused by a defective highway.” In the case of Cremer v. Town of Portland, 36 Wis. 92, the court decides that “‘slight negligence’ is not a slight want of ordinary care, but a want of extraordinary care; and the law does not require such care, of the person injured by the negligence of another, as a condition precedent to his recovery.” See also the cases of Dreher v. Fitchburg, 22 Wis. 675; Ward v. M. & St. P. Rly. Co., 29 Wis. 144; Hammond v. Mukwa, 40 Wis. 135.
*185The terms “slight negligence,” and “want of extraordinary care,” are convertible terms, meaning one and the same thing.
The senior counsel in this case, on the part of the railroad company, would have this court establish the doctrine that no plaintiff, in an action for negligence, can ever recover, if he has been guilty of the slightest possible degree of negligence contributing to the injury complained of.
And then, he would have the further doctrine established, that if the plaintiff could have avoided .the injury by any possible act or omission on his part, and did not do so, he was guilty of contributory negligence. It might be that he had exercised greater care in every particular than any person had ever before done; it might be that he had used greater caution than the most prudent of men would have done under like circumstances; and yet if, in the light of subsequent events, it might be seen that he could possibly have exercised still greater care or caution, he must not recover. His negligence might be infinitesimal in degree; it might be such that the most careful, cautious, prudent and diligent of men would almost inevitably have fallen into it; and yet, as counsel would say, he must not recover, for he was guilty of some negligence — slight indeed, but some; and degrees of negligence must never be counted, but the slightest possible negligence will bar a recovery. Such is not the law, and never was the law.